UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. SNAP INTERACTIVE, INC. (Exact name of registrant as specified in Charter) DELAWARE 000-52176 20-3191847 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 363 7th Avenue, 13th Floor, New York, NY 10001 (Address of Principal Executive Offices) (516) 942-2030 (Issuer Telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer ¨Accelerated Filer ¨Non-Accelerated Filer ¨Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes¨ No x State the number of shares outstanding of each of the issuer’s classes of common equity, as ofNovember 15, 2010:33,173,256 shares of Common Stock. SNAP INTERACTIVE, INC. FORM 10-Q September 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4T. Control and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Removed & Reserved Item 5. Other Information Item 6. Exhibits SIGNATURE Item 1. Financial Information SNAP INTERACTIVE, INC AND SUBSIDIARIES CONTENTS PAGE 1 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009. PAGE 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED). PAGE 3 CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED). PAGE 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED). PAGE 5 – 18 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED). Snap Interactive, Inc. and Subsidiaries Condensed Consolidated Balance Sheets ASSETS September 30, December 31, (Unaudited) Current Assets Cash $ $ Credit Card Holdback Receivable Accounts receivable, net Prepaid Expense Total Current Assets Property and Equipment, net Other Assets Security Deposit Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Deferred Revenue Settlement Payable Convertible Notes Payable - Related Party Accrued interest Total Current Liabilities Commitments and Contingencies Stockholders' Equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized, 33,173,256 and 32,628,969 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Less: deferred compensation ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed consolidated unaudited financial statements 1 Snap Interactive, Inc. and Subsidiaries CondensedConsolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, September 30, September 30, Revenue $ Cost of Revenue Gross Profit Operating Expenses Compensation expense Professional fees Advertising and marketing expense - - General and administrative Total Operating Expenses Income /(Loss) from Operations ) Other Income (Expense) Interest Expense ) Other Income/(Loss) ) Interest Income Total Other Income/(Expense), net Income/(Loss) Before Provision For Income Taxes ) Provision for Income Taxes - ) - ) Net Income/(Loss) $ $ $ ) $ Net Income/(Loss) Per Share- Basic $ $ ) Net Income/(Loss) Per Share- Diluted $ $ ) Weighted average number of shares outstanding during the period - Basic Weighted average number of shares outstanding during the period - Diluted See accompanying notes to condensed consolidated unaudited financial statements 2 Snap Interactive, Inc. and Subsidiaries Condensed Consolidated Statement of Changes in Stockholders' Equity For the nine months ended September 30, 2010 (Unaudited) Preferred Stock Common stock $.001 Par Value $.001 Par Value Additional Total paid-in Accumulated Deferred Stockholder's Amount Shares Amount capital Deficit Compensation Equity Balance, December 31, 2009 - - ) ) Deferred compensation realized - Stock options granted for services - Share based compensation - Shares issued for services - - - ) Shares issued for services - Net Loss,for the nine months ended September 30, 2010 ) ) Balance, September 30, 2010 - $
